DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knowlton (6235132).
	Regarding claim 1-3, Knowlton discloses a composition that includes ceric ammonium nitrate, mixtures of fuels that includes dicyandiamide (meets claimed stabilizer limitation since it is the same claimed compound used by Applicant) as well as nitroguanidine (col. 8, lines 30-57) and binders (col. 11, lines 5-7).
Regarding claim 4, Knowlton teaches the use of polyethylene glycol (col. 8, lines 30-40).
Regarding claim 5, Knowlton discloses a burn rate catalyst (col. 5, lines 20-23),
Regarding claim 6, Knowlton discloses the use of ferric oxide (col, 5, lines 57-60).
Regarding claim 7, Knowlton discloses that an additional oxidizer can be used and includes nitrate and perchlorate salts.
Regarding claims 8-10, Knowlton discloses 33-48 % of ceric ammonium nitrate (col. 5, lines 30-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (20130048163) in view of Knowlton (5780768).
Regarding claims 1-11, Hafner discloses an energetic composition comprising nitrocellulose from 10-90 % (0027 and 0029), mixtures of oxidizers such as ammonium nitrate, nitrate salts, and perchlorate salts from 0-50 % (0035), copper oxide from 0-50 % (meets burn rate catalyst) (0037), titanium from 0-50 % (0037), mixtures of binders such as polyethylene glycol from 0-90 % (0029 and 0046) and stabilizers such as diphenylamine from 0-15 % (0033).  Hafner does not disclose the use of ceric ammonium nitrate.
Knowlton discloses that it is known to use either oxidizers such as ammonium nitrate or ceric ammonium nitrate in an energetic composition (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use ceric ammonium nitrate in place of the ammonium nitrate in Hafner since Knowlton suggests that it is known to use either one as the oxidizers in an energetic composition and it is obvious to substitute one known oxidizer for another. 
Claim Rejections - 35 USC § 103
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (20130048163) in view of Knowlton (5780768) as applied above, and further in view of Griffith (3399089).
Regarding claim 12-17, Hafner does not disclose the stabilizer cyanoguanidine (dicyandiamide).
Griffith teaches that diphenylamine and dicyandiamide (cyanoguanidine) are both used as stabilizers from .05-10 % in an energetic composition (col. 3, lines 45-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use dicyandiamide (cyanoguanidine) in place of the diphenylamine in Hafner since Griffith suggests that it is known to use either one as the stabilizer in an energetic composition and it is obvious to substitute one known stabilizer for another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734